Citation Nr: 0714326	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for dissecting 
folliculitis of the back of the neck and scalp, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from November 1974 until 
December 1974 and from January 1975 until May 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's dissecting folliculitis does not manifest 
with ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations nor is it exceptionally 
repugnant.

2.  The veteran's dissecting folliculitis does not manifest 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features or with four or five characters of disfigurement.  

3.  The dissecting folliculitis is not productive of 
limitation of motion of the neck.

4.  The dissecting folliculitis does not cover more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected or require constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dissecting folliculitis of the back and neck have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 
7814, 7806 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2003, 
July 2003 and April 2006.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  Additionally, the April 2006 letter informed 
the veteran how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  
Additionally, the veteran was afforded a VA examination in 
connection with his claim.  The veteran has not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide his claim.  In fact, in 
statements dated in October 2005 and May 2006, the veteran 
indicated he had no additional evidence to submit.  As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claim

The RO granted service connection for dissecting 
folliculitis, back of neck, in a September 1983 rating 
decision.  At that time, a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.118, Diagnostic Codes 7814-7806.  The 
rating evaluation was increased to 30 percent in an August 
1984 rating decision under the same Diagnostic Codes.  The 
veteran contends the current evaluation does not accurately 
reflect the severity of his disability.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

As noted above, the veteran's skin disability was evaluated 
under 38 C.F.R. § 4.118, Diagnostic Codes 7814-7806.  
However, the regulations used to evaluate diseases and 
injuries of the skin changed during the pendency of the 
appeal.  VA's General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. 
§ 3.114.

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7814 (Tinea Barbae) was evaluated according to the criteria 
for eczema under Diagnostic Code 7806.   Prior to August 30, 
2002, Diagnostic Code 7806 assigned a 10 percent rating for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating 
was assigned for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement, and a 50 percent 
rating was assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Another potentially applicable Diagnostic Code at the time of 
the veteran's application was Diagnostic Code 7800 which 
allowed for the assignment of various ratings based on the 
severity of disfiguring scars on the head, face or neck. 
Specifically, a 10 percent evaluation was assigned if there 
was evidence of moderately disfiguring scars and a 30 percent 
evaluation was assigned if there was severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles.  A 50 percent 
evaluation was assigned when there was evidence of complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.

Effective August 30, 2002, under Diagnostic Code 7813, 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.

Under the revised Diagnostic Code 7800, a 30 percent 
evaluation is warranted for disfigurement of the head, face 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 2 or 3 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears(auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  The eight characteristics 
of disfigurement for evaluation purposes are: (1) a scar 5 
inches or more (13 or more cm.) in length; (2) a scar at 
least 1/4 inch (0.6 cm.) wide at its widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo or hyper 
pigmented in an area exceeding 6 square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding 6 square 
inches (39 sq. cm.); and (8) and indurated and inflexible in 
an area exceeding 6 square inches (39 sq. cm.).

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806 evaluating Dermatitis or Eczema, provides that where 
there is 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned.  Where there is more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, a 60 percent rating is 
assigned.

The evidence of record includes VA outpatient treatment 
records, private treatment records and VA examination 
reports.  When the evidence of record is reviewed in light of 
the schedular criteria set forth above, the Board finds that 
the preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent.

The veteran underwent a VA examination in November 2000 to 
assess the presence and severity of any disabilities.  The 
veteran related a history of skin infection since 1975.  He 
reported local treatment which improved the conditions of his 
neck and scalp temporarily.  However, the condition recurred 
and required evaluation and surgical treatment in 1977 or 
1978 and a second surgical treatment around 1981.   The 
veteran reported lesions on the back of the head and neck 
area which were nodular in shape and became tender and 
required antibiotics.  The veteran explained the lesions were 
present almost all the time and he took antibiotics daily and 
used local treatments as necessary.  The condition worsened 
in the summer.  Clinical examination found multiple rounded 
skin lesions which were hard to palpation over the posterior 
aspect of the neck and over the scalp area of the posterior 
head.  There was no discharge.  There were no acute signs of 
inflammation in the neck area.  The assessment was 
folliculitis, posterior aspect of the neck and scalp.  

An August 2003 VA outpatient treatment record noted a history 
of folliculitis, acne keloidalis nuchae.  Indurated areas of 
the scalp from the post hairline to the vertex were noted.  
There were areas of induration (firm) and areas that appeared 
fluctuant.  There was no erythema.  The assessment was 
folliculitis and dissecting cellulitis of the scalp.  The 
veteran noted injections did not work in the past and 
medication was prescribed.  

A June 2004 VA outpatient treatment record noted the veteran 
had painful nodules, intermittent, and infection pain.  The 
veteran treated with powder.  Clinical examination at that 
time revealed several bumps on the scalp, few with mild 
tenderness, erythema, no adenopathy.  Another record in 
August 2004 noted the injections did not work.  Clinical 
examination reflected fluctuant nodular lesions of the scalp 
involving occipital and vertex areas.  

The veteran underwent a VA examination in July 2005 to assess 
the severity of his dissecting folliculitis.  During this 
examination, the veteran reported a 30 year history of 
recalcitrant scalp problems and related it began during his 
service in the army as slow bumps that progressed to cover a 
large portion of his occipital scalp and neck.  He treated 
with medications, antibiotics and injections.  He reported 
the disease waxed and waned but became progressively worse 
over the years.  He reported drainage on his pillow and 
treatment at the VA clinic.  He denied intralesional 
injections during the prior year and denied side effects.  He 
also reported headaches associated with pain that he believed 
was secondary to the nodules in the occipital scalp and neck.  
There was no impairment of function.  Clinical examination 
reflected the occipital scalp and superior posterior neck had 
many deep dermal nodules with associated ice-pick type 
scarring.  They were described as fluctuant but there was no 
active erythema or drainage.  The scars were not particularly 
tender to palpation.  Acneform lesion was deep.  The examiner 
estimated the entire nuchal and occipital area was affected, 
representing approximately 30-40 percent of the head and neck 
and approximately 5-10 percent of the entire body.  He did 
not see scarring alopecia.  The diagnosis was dissecting 
celluitis/folliculitis of the occipital scalp.

An August 2005 VA outpatient treatment record reflected the 
veteran's cellulitis occasionally flared up but was not 
active at present.  He treated with medication but was not 
using any at the time of the visit.  The veteran complained 
of an itchy spot in the back for the past couple months.  
There were multiple scarred nodules on the posterior scalp 
and neck.  Central back round had a scaly plaque.  The 
diagnosis was dissecting cellulitis with scarred nodules; no 
active disease.  Medication was prescribed to prevent 
recurrences.

In light of the above rating criteria, an evaluation in 
excess of 30 percent for dissecting folliculitis is not 
warranted.  Under the old criteria, there is no indication 
that the dissecting folliculitis caused ulceration, 
exfoliation or any nervous manifestations to warrant an 
increased rating under Diagnostic Code 7806.  

There is also no evidence of visible or palpable tissue loss 
or gross distortion or asymmetry of two features, or evidence 
that more than 40 percent of the body or exposed areas being 
affected to warrant an increased evaluation under the revised 
criteria.  Although the veteran had some characteristics of 
disfigurement, such as the presence of a scar and occasional 
induration, he did not have four to five characteristics of 
disfigurement necessary for a higher 50 percent rating.  
Similarly, while the veteran was prescribed various 
medications and creams to treat the condition, there is no 
indication that any of these medications was a corticosteroid 
or immunosuppressive drug that required constant or near 
constant therapy.  Significantly, an August 2005 record 
reflected the veteran was not using any medication and more 
recent medical evidence of record fails to document 
complaints or treatment for the folliculitis of the neck and 
scalp.  

The Board has considered rating the veteran's disability 
under the provisions for the application of other skin codes.  
As there is no evidence of limitation of motion of the 
cervical spine, however, a rating pursuant to Diagnostic Code 
7805 is not appropriate.  While the veteran contends that the 
service-connected disorder has increased in severity, as a 
layperson he is only competent to report observable symptoms 
- not clinical findings which are applied to VA's Schedule 
for Rating Disabilities.  Compare  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 
(1994).  The preponderance of the evidence is against the 
veteran's claim the appeal is denied.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 30 percent for dissecting 
folliculitis of the back and neck is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


